Case: 2:19-cv-00411-ALM-CMV Doc #: 149 Filed: 06/14/21 Page: 1 of 4 PAGEID #: 8662



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

SARAH J. HUNTER, et al.,                     :
                                             :       Case No. 2:19-cv-411
             Plaintiffs,                     :
                                             :       CHIEF JUDGE ALGENON L. MARBLEY
      v.                                     :
                                             :       Magistrate Judge Chelsey M. Vascura
BOOZ ALLEN HAMILTON, INC., et al.,           :
                                             :
             Defendants.                     :

                                        OPINION & ORDER

                                   I.      INTRODUCTION

       This matter is before the Court on Plaintiffs’ Objections, (ECF No. 122), to the Magistrate

Judge’s March 2, 2021 Opinion and Order, (ECF No. 109), ruling that Defendants need not

supplement their document production under Federal Rule of Civil Procedure 26(e). Also before

the Court are Defendants’ Response to Plaintiff’s Objections, (ECF No. 124), and both parties’

motions for leave to file supplemental briefs in relation to Plaintiffs’ objections (ECF Nos. 125–

26). For the reasons that follow, the parties’ motions to file supplemental briefs (ECF Nos. 125–

26), are GRANTED, and Plaintiffs’ objections, (ECF No. 122), are OVERRULED for the

reasons given by the Magistrate Judge in the March 2, 2021 Opinion and Order.

                                    II.     BACKGROUND

       This matter arises out of document requests served by Plaintiffs on each of the Defendants

on May 8, 2019, which sought production of certain documents for the time period of “January 1,

2013 . . . through the present.” (ECF No. 110-2). Defendants timely served written responses and

produced responsive documents on a rolling basis into 2020. Certain Defendants expressly

objected to Plaintiffs’ requested time period. Notably, a May 1, 2020 letter from counsel for

Defendant Booz Allen Hamilton Incorporated (“BAH”) stated:


                                                 1
Case: 2:19-cv-00411-ALM-CMV Doc #: 149 Filed: 06/14/21 Page: 2 of 4 PAGEID #: 8663




       Footnote 1 in your April 28 letter refers to “Relevant Employees” as those who
       worked at Molesworth between January 1, 2013 and “the present.” You did not
       raise[,] and we did not discuss the time period for discovery on our Monday call,
       nor do we agree with Plaintiffs’ assertion that Relevant Employees comprises an
       ever-changing pool of individuals. As noted in Booz Allen’s Responses and
       Objections dated June 7, 2019 to Plaintiffs’ First Requests for Production, Booz
       Allen objected to Plaintiffs’ proposed time period and agreed to produce documents
       up to the date the R&Os were served. Booz Allen has in fact produced documents
       through June 30, 2019, and we have consistently adopted that approach in our
       productions throughout this litigation. As we understand it, this approach is also
       consistent with Mission Essential’s data productions.

(ECF No. 110-14, n.1). After Magistrate Judge Vascura granted the parties’ joint request for an

extension, the relevant discovery period expired on February 15, 2021. (ECF No. 80).

       On February 19, 2021, four days after the close of discovery, Plaintiffs asked Defendants

to supplement their document production under Federal Rule of Civil Procedure 26(e) to include

the period of July 1, 2019, through December 31, 2020. When the parties could not reach

agreement, the Magistrate Judge held a telephone conference on February 26, 2021 and issued an

Opinion and Order on March 2, 2021 ruling that Defendants need not supplement their production.

(ECF No. 109). Plaintiffs filed their Objections on March 16, 2021. (ECF No. 122). Defendants

filed a Response on March 30, (ECF No. 124), and both parties filed subsequent motions for leave

to file supplemental briefs on April 2, 2021, and April 9, 2021. (ECF Nos. 125–26).

                               III.    STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 72(a), district judges reviewing magistrate judges’

orders on non-dispositive matters “must consider timely objections and modify or set aside any

part of the order that is clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a); see also 28

U.S.C. § 636(b)(1)(A).

       Rule 72(a) provides “considerable deference to the determinations of magistrates.” Siegler

v. City of Columbus, 2:12-CV-472, 2014 WL 1096159, at *1 (S.D. Ohio Mar. 19, 2014) (quoting

In re Search Warrants Issued Aug. 29, 1994, 889 F. Supp. 296, 298 (S.D. Ohio 1995)). This Court

                                                  2
Case: 2:19-cv-00411-ALM-CMV Doc #: 149 Filed: 06/14/21 Page: 3 of 4 PAGEID #: 8664




has noted that “[w]hile Rule 72(a) does not use the phrase ‘abuse of discretion,’ the standard

applied under this rule for a nondispositive motion parallels the standard outlined in Getsy for

appellate review of discovery orders.” Nathan v. Ohio State Univ., 2:10-CV-872, 2013 WL

139874, at *2 (S.D. Ohio Jan. 10, 2013) (citing Getsy v. Mitchell, 495 F.3d 295, 310 (6th Cir.

2007) (en banc) (“[A] district court abuses its discretion where it applies the incorrect legal

standard, misapplies the correct legal standard, or relies upon clearly erroneous findings of fact.”)).

       The “clearly erroneous” standard applies to factual findings by the magistrate judge, while

legal conclusions are reviewed under the “contrary to law” standard. Gandee v. Glaser, 785 F.

Supp. 684, 686 (S.D. Ohio 1992), aff’d, 19 F.3d 1432 (6th Cir. 1994); see also Siegler, 2014 WL

1096159, at *1-2 (S.D. Ohio Mar. 19, 2014). A factual finding is “‘clearly erroneous’ only when

the reviewing court is left with the definite and firm conviction that a mistake has been committed.”

Siegler, 2014 WL 1096159, at *1 (citing Heights Cmty. Cong. v. Hilltop v. Hilltop Realty, Inc.,

774 F.2d 135, 140 (6th Cir. 1985)). A district court’s review of legal conclusions under the

“contrary to law” standard “may overturn any conclusions of law which contradict or ignore

applicable precepts of law.” Gandee, 785 F. Supp. at 686; see also Peters v. Credits Prot. Ass’n

LP, 2:13-CV-0767, 2015 WL 1022031, at *3 (S.D. Ohio Feb. 19, 2015).

                                        IV.     ANALYSIS

       As a threshold matter, the Court GRANTS the parties’ motions for leave to file

supplemental briefs (ECF No. 125–26), and the Court has considered those submissions in

connection with resolving the at-issue Objections.

       The Magistrate Judge’s reasoning in her March 2, 2021 Opinion and Order is sound. The

Court agrees that the wording of Plaintiffs’ discovery requests (describing the relevant period

ending at “the present”) limited them in time to a period ending prior to June 30, 2019. Moreover,

even if Plaintiffs’ discovery requests encompassed a time period through December 31, 2020,
                                                  3
Case: 2:19-cv-00411-ALM-CMV Doc #: 149 Filed: 06/14/21 Page: 4 of 4 PAGEID #: 8665




BAH’s May 1, 2020 letter to Plaintiffs’ counsel put Plaintiffs on express notice that Defendants

would not produce documents for a period beyond June 30, 2019, meaning that Plaintiffs’ delay

until February 2021 in raising the issue was unreasonable. As stated by the Magistrate Judge:

          Thus, if Plaintiffs were truly of the view that their requests required continual
          supplementation, they would have known in May 2020 that they were already
          missing nearly a year of documents and data. And if Plaintiffs knew of a discovery
          dispute, they were obligated to raise it with the Court prior to the close of discovery.
          (See Prelim. Pretrial Order 4, ECF No. 31) (requiring parties to “file any motions
          relating to discovery within the discovery period”); see also Craig-Wood v. Time
          Warner N.Y. Cable, LLC, 549 F. App’x 505, 508 (6th Cir. 2014) (affirming trial
          court’s denial of discovery motion on the grounds that it was filed after the
          expiration of the discovery deadline). Plaintiffs have provided no justification for
          waiting some nine months later, after the close of discovery, to raise this issue, and
          they have therefore forfeited any right to Court-compelled supplementation. See,
          e.g., In re High Fructose Corn Syrup, 2000 WL 33180835, at *3–4 (failure to move
          for supplementation when requesting party learned documents were not going to be
          produced, and waiting until the close of discovery to do so, was “simply not
          reasonable under the circumstances”); Lugosch v. Congel, No. 1:00-CV-0784, 2006
          WL 8451656, at *3 (N.D.N.Y. Sept. 14, 2006) (plaintiffs “waived any possible right
          to the disputed disclosure by their dilatory conduct” when they raised 26(e)
          supplementation issues after the close of discovery and after a trial date had been
          set).

(ECF No. 109 at 6–7). Having reviewed Plaintiffs’ Objections and Defendants’ responses, this

Court finds that the Magistrate Judge’s ruling was neither clearly erroneous nor contrary to law.

For these reasons, this Court overrules Plaintiffs’ objections and ADOPTS the Magistrate Judge’s

ruling.

                                        V.      CONCLUSION

          For the foregoing reasons, the parties’ motions to file supplemental briefs (ECF Nos. 125–

26) are GRANTED, and this Court hereby ADOPTS the Magistrate Judge’s March 2, 2021

Opinion and Order (ECF No. 109).


                                                 ALGENON L. MARBLEY
                                                 CHIEF UNITED STATES DISTRICT JUDGE
DATED: June 14, 2021

                                                     4
